Citation Nr: 1102851	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for lumbar disk syndrome.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from June 1959 to April 1961. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issues of service connection for lumbar disk syndrome and a 
bilateral knee disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for lumbar disk syndrome 
was denied in an unappealed rating decision issued in June 2002.

2.  The subsequently received evidence includes evidence that is 
not cumulative or redundant of the evidence previously of record, 
relates to an unestablished fact necessary to substantiate the 
claim, and is sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a claim of 
entitlement to service connection for lumbar disk syndrome.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his claim 
to reopen.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

II.  Analysis

Generally, a claim which has been denied in an unappealed rating 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Entitlement to service connection for lumbar disk syndrome was 
most recently denied in an unappealed rating decision issued in 
June 2002 because the evidence did not show a chronic low back 
condition in service or related to service.

The subsequently received evidence includes a letter from the 
Veteran's private physician, Dr. B., dated in October 2008, 
indicating the opinion that the Veteran sustained cumulative 
injury to his musculoskeletal system during his period of service 
as a paratrooper, which resulted in degenerative disk disease of 
the spine.

This medical evidence is not cumulative or redundant of the 
evidence previously of record.  In addition, because it relates a 
current lumbar spine disability to service, it is sufficient to 
establish a reasonable possibility of substantiating the claim.  
Accordingly, it is new and material and reopening of the claim is 
in order.


ORDER

New and material evidence having been received, the claim for 
service connection for lumbar disk syndrome is reopened; to this 
extent only, the Veteran's appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

With respect to the Veteran's claim for a bilateral knee 
disability, the record reflects that there may be outstanding, 
pertinent VA medical records.  The Veteran reported in his May 
2008 notice of disagreement that his right knee had been 
surgically repaired at the VA Medical Center (VAMC) in Kansas 
City.  Also, while the claims file does not reflect any treatment 
records of surgical repair of the Veteran's right knee, a March 
2008 VA treatment record indicates that the Veteran's medical 
history included a right knee arthroscopy.

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain any records of treatment for the Veteran's claimed 
disabilities-and, particularly, any record of right knee 
surgery-following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

Also, a November 1992 private treatment record indicates that the 
Veteran reported being on Social Security disability since 1988, 
and a December 1992 private treatment record indicates that the 
Veteran was currently on Social Security disability for his back 
and left knee.  There is no indication that any Social Security 
Administration (SSA) records regarding the Veteran's claimed 
disabilities have been associated with the claims file, or that 
the RO has attempted to obtain such records.

While SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should 
obtain and associate with the claims file a copy of any SSA 
determination regarding the Veteran's claimed disabilities, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) with respect to requesting records from Federal 
facilities.

Furthermore, on remand, the Veteran should be afforded a VA 
examination in connection with his claims.  The Veteran asserts 
that his lumbar spine disability and bilateral knee disability 
are the result of injuries incurred as a parachutist during his 
period of service.  The Veteran's Report of Transfer or Discharge 
(DD Form 214) and his service personnel records indicate that he 
served as a light weapons infantryman and field artilleryman, and 
that he earned a Parachutist Badge during service.  Also, an 
October 2008 letter from the Veteran's private physician, Dr. B., 
indicates the opinion that the Veteran sustained cumulative 
injury to his musculoskeletal system during his period of service 
as a paratrooper, which resulted in degenerative disk disease of 
the spine.  Furthermore, service treatment records show that, in 
March 1960, the Veteran was treated for pain and swelling of the 
left knee.

However, the medical record also reveals a history of post-
service injury to the back and left knee.  Such post-service 
medical records indicate that the Veteran incurred a crush injury 
of the back in 1979, and that he had had subsequent back 
surgeries in 1980, 1983, and 1989.  They also reveal that, in 
November 1992, the Veteran complained of his left knee locking, 
and a December 1992 private treatment record indicates that the 
Veteran originally injured his left knee in 1976 when he fell off 
of an oil rig, and that he had surgery the same year, which was 
thought to be a medial meniscectomy.  

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the 
circumstances of this case, the Board finds that orthopedic 
examination and an opinion by an appropriate physician would be 
helpful in resolving the claims for service connection.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Kansas City 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the claims on 
appeal, specifically any records relating to 
right knee surgery.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should request from SSA a copy of 
any determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

3.  The Veteran should be afforded a VA 
orthopedic examination by a physician with 
appropriate expertise to determine if he has 
lumbar disk syndrome or any other lumbar 
spine disability, or any knee disability, 
related to his service.  The claims file must 
be provided to and reviewed by the examiner.  
Any indicated studies should be performed.

Based on examination results and a review of 
the claims file, the examiner should provide 
an opinion with respect to each of the 
claimed disorders as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's service.  

Regarding the Veteran's claimed lumbar spine 
disability, the examiner should discuss the 
Veteran's service as a parachutist, the 
subsequent, pertinent, post-service treatment 
records relating to any back injury, and the 
October 2008 letter from Dr. B. indicating 
that the Veteran sustained cumulative injury 
to his musculoskeletal system during his 
period of service as a paratrooper, which 
resulted in degenerative disk disease of the 
spine.

Regarding the Veteran's claimed bilateral 
knee disability, the examiner should discuss 
the Veteran's service as a parachutist, the 
service treatment records showing treatment 
for pain and swelling of the left knee in 
March 1960, and the subsequent, pertinent, 
post-service treatment records relating to 
any knee injury, including any records of 
knee surgery.

The rationale for each opinion expressed must 
be provided.

4.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted, the RO should readjudicate 
the appeal.  If the benefits sought remain 
denied, the Veteran and his representative 
must be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


